FILED
                            NOT FOR PUBLICATION                              JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERRANCE JON IRBY,                               No. 14-35630

               Plaintiff - Appellant,            D.C. No. 4:14-cv-05054-EFS

 v.
                                                 MEMORANDUM*
BERNIE WARNER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Washington state prisoner Terrance Jon Irby appeals pro se from the district

court’s judgment dismissing for failure to pay the required filing fee his 42 U.S.C.

§ 1983 action alleging various constitutional violations. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s interpretation and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and review for an abuse of discretion its denial of leave to proceed

in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We

affirm.

      The district court did not abuse its discretion by denying Irby’s motion to

proceed in forma pauperis because at least three of Irby’s prior § 1983 actions were

dismissed as frivolous or for failure to state a claim, and Irby did not plausibly

allege that he was “under imminent danger of serious physical injury” at the time

that he lodged the complaint. 28 U.S.C. § 1915(g); see Andrews, 493 F.3d at 1055-

56 (discussing imminent danger exception to three-strikes rule).

      Irby’s contentions that the district court judge was biased are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening or supplemental briefs, or arguments and allegations raised for the

first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam). We also do not consider documents and facts not presented to the

district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990)

(“Documents or facts not presented to the district court are not part of the record on

appeal.”).




                                           2                                    14-35630
All pending motions are denied.

AFFIRMED.




                                  3   14-35630